Title: From James Madison to Edward Thornton, 3 December 1802
From: Madison, James
To: Thornton, Edward


Sir,
Department of State December 3rd. 1802.
On the intimation given me in your letter of the 25th. of August that the accounts received from the Officers of the United States in the port of Boston on the subject of the repairs necessary to fit the Snow Windsor for sea were impeached in a high degree by additional information you had received from the British Consul, another enquiry was made at Boston. This step was taken from an aspersion [sic] to weigh how far the British Consuls representations might in general be more free from error and impeachment than were those of our officers with the Collector of Boston at their head, in a case wherein the treaty imposing no obligation upon this Government, it had taken upon itself to comply with your request.
I have accordingly been furnished with the several depositions of Mr. Isaiah Doane of Boston, the Agent employed by the captors to fit the vessel for sea, and of Mr. John Marston the purchaser: whence you will see that from her condition at the time the order for her departure was received at Boston, which was about the 10th. of Septr. it would require two months to fit her for sea and that it was by an arrangement between the English Captain and the Agent of Captor, that the vessel was to have been kept for the former at a stipulated price to be paid on his return, Counting therefore these two months, we shall reach the middle of November when the preliminary articles were known and the Armistice took effect in our seas. Your first complaint on the subject of the Windsor dated on the 27th. July 1801, was rendered more precise by your letter of the 1st. of August following. The former I received as I was departing for Virginia, and the latter after my arrival there. But altho’ the President who was then also in Virginia and myself were situated in different parts of the Country, it appears that his orders were received at Boston by the 10th. of September.
From the above statement it is hoped that you will be convinced we have used no undue delay in regard to this vessels [sic] and that no compensation is due to the owners for the loss of their chance of recapture; more especially as their Agent the Captain assented to her continuing in port, and the order for her departure was not required by the Treaty.
I shall add only one remark that the Captors having been previous promiscuously collected and whose enterprize must  its object rather the obtaining of their liberty than making prize of the vessel their want of  both for her prompt reparation and for skilfully navigating her must distinguish this case from others where such circumstances did not prevail. I have the honor to be &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   JM was no doubt referring to Thornton’s 27 Aug. 1802 letter (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:523–24).



   
   See Gallatin to JM, 8 Nov. 1802, and n.



   
   JM was probably referring to Thornton’s 23 July 1801 letter (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 1:463).



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:5.



   
   Left blank in letterbook.



   
   Left blank in letterbook.


